Name: Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples
 Type: Regulation
 Subject Matter: foodstuff; NA;  agricultural structures and production;  economic policy;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31990R1195Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples Official Journal L 119 , 11/05/1990 P. 0053 - 0054 Finnish special edition: Chapter 3 Volume 32 P. 0163 Swedish special edition: Chapter 3 Volume 32 P. 0163 COUNCIL REGULATION (EEC) N ° 1195/90of 7 May 1990on measures to increase the consumption and utilization of applesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the consumption of apples in the Community is stagnating; whereas, moreover, surpluses of apples are withdrawn from the market each year; whereas there are possibilities for increasing quantities consumed, in particular by bringing production closer into line with consumer tastes; whereas, moreover, fruit and vegetables are healthy products the consumption of which should be encouraged as part of a health policy; Whereas possibilities of increasing consumption of products sold fresh and of products prepared from apples must be developed; Whereas the producer organizations have a special role to play in the implementation of measures to achieve that development; Whereas provision should be made for specific measures to increase the consumption of fresh apples and for the development and diversification of processed products to be encouraged by a financial contribution from the Community to the measures implemented; Whereas the aim of the measures provided for is to achieve the objectives laid down in Article 39 of the Treaty; whereas provision should be made for a Community financial contribution towards the implementation of those measures from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS REGULATION: Article 1The Community shall make a contribution of up to 60 % towards the financing of measures to encourage an increasein the consumption of fresh apples harvested in the Community, including research into varietal diversification, presented and conducted by representative groups involving various branches of activity of the sector. The representative nature of the groups shall be evaluated on the basis of the aim pursued. Article 21. The Community shall make a contribution of up to 50 % towards the financing of measures undertaken in the framework of programmes with the objective of increasing the disposal of products processed from apples harvested in the Community. Such programmes shall be drawn up and implemented jointly by one or more producer organizations and one or more apple processors. The measures may also cover chilled products prepared for direct consumption. 2. The Community contribution referred to in paragraph 1 shall amount to 60 % where the implementation of a programme includes the conclusion of delivery contracts between producer organizations and processors. Article 3The measures provided for in Articles 1 and 2 must not relate to trade marks and must not refer to any Member State. Article 4The contribution towards the financing of the measures provided for in Articles 1 and 2 shall be deemed intervention intended to stabilize the agricultural markets within the meaning of Article 3 (1) of Regulation (EEC) No 729/70 of the Council of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5). It shall be financed by the EAGGF Guarantee Section. Article 5The measures provided for in Articles 1 and 2 shall be defined and the detailed rules for the application of this Regulation shall be adopted in accordance with theprocedure laid down in Article 33 of Council Regulation oeEEC) No 1035/72 of the Council of 18 May 1972 onthe common organization of the market in fruit and vegetables (1) as last amended by Regulation (EEC) No 1193/90 (2). Article 6This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1990. For the CouncilThe PresidentG. COLLINS(1) OJ N ° C 49, 28. 2. 1990, p. 72. (2) OJ N ° C 96, 17. 4. 1990. (3) OJ N ° C 112, 7. 5. 1990, p. 34. (4) OJ N ° L 94, 28. 4. 1970, p. 13. (5) OJ N ° L 185, 15. 7. 1988, p. 1. (1) OJ N ° L 118, 20. 5. 1972, p. 1. (2) See page 43 of this Journal.